Citation Nr: 1047997	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a urinary or prostate 
disability, to include enuresis, benign prostatic hypertrophy, 
nocturia, and urinary incontinence.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including depressive disorder, an adjustment reaction, 
and mixed emotional features.

3.  Entitlement to service connection for residuals of an excised 
lipoma of the right shoulder.

4.  Entitlement to an initial compensable disability rating for 
service-connected pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened and denied the 
Veteran's previously denied claim of entitlement to service 
connection for enuresis, and denied the Veteran's claim of 
entitlement to service connection for a nervous condition.  The 
June 2004 rating decision also granted the Veteran's claim of 
entitlement to service connection for pseudofolliculitis barbae, 
and assigned same a noncompensable disability rating, effective 
January 16, 2004.  

This matter also comes before the Board from a November 2004 
rating decision that denied the Veteran's claim of entitlement to 
service connection for residuals of an excised lipoma of the 
right shoulder.

In March 2007, the Board reopened the Veteran's previously denied 
claim of entitlement to service connection for enuresis, and 
remanded the issues of entitlement to an initial compensable 
disability rating for pseudofolliculitis barbae, entitlement to 
service connection for a nervous condition (now claimed as a 
psychiatric disorder, including depressive disorder, an 
adjustment disorder, and mixed emotional features), and 
entitlement to service connection for residuals of an excised 
lipoma of the right shoulder, for additional development.  

In December 2008, this matter was again remanded by the Board for 
compliance with the previous remand request for records related 
to the Veteran's award of disability benefits from the Social 
Security Administration.  This having been completed, the matter 
has been returned to the Board for further review.

In this case, the Board notes that the Veteran has been diagnosed 
with benign prostatic hypertrophy, nocturia, and urinary 
incontinence.  As the evidence in this case indicates that the 
symptoms underlying such conditions constitute the same factual 
basis as symptoms underlying his claim for enuresis, the Board 
has styled the issue as set forth above.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  

The issues of entitlement to service connection for a urinary or 
prostate disability, an acquired psychiatric disorder, including 
depressive disorder, an adjustment reaction, and mixed emotional 
features and an initial compensable disability rating for 
service-connected pseudofolliculitis barbae are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if further action on his part is 
required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
residuals of an excised lipoma of the right shoulder are the 
result of a disease or injury during the Veteran's active 
military service.


CONCLUSION OF LAW

Residuals of an excised lipoma of the right shoulder were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in March 2004, August 
2004, September 2004, March 2006 and July 2007.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Veteran was aware from these letters what 
evidence was necessary to support his claim; and that it was 
ultimately his responsibility to give VA any evidence pertaining 
to his claim.  In addition, the letters informed the Veteran that 
additional information or evidence was needed to support his 
claim; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, VA treatment records, Social 
Security Administration disability records, and private medical 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

Here, the Board notes that the Veteran has not been afforded a VA 
examination in connection with the lipoma claim.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary with respect to the Veteran's claim.  As the Board will 
discuss below, the Veteran's medical records do not establish 
that the excised lipoma of the right shoulder is associated with 
the Veteran's service.  Absent evidence that indicates that the 
Veteran's disability is related to service, the Board finds that 
a VA examination is not necessary for disposition of the claim.  
The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability rating or 
effective date to be assigned to this claim is rendered moot; and 
no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

In the present case, the Veteran contends that he is entitled to 
service connection for the residuals of an excised lipoma of the 
right shoulder.  The Board disagrees.

Relevant Law and Regulations

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including psychosis, when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 
3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof 
of a present disability, there can be no valid claim or the grant 
of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes where there is no credible lay 
evidence of a continuity of symptomatology.  Davidson, supra; see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran can attest to factual matters of which he or she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

Review of the Veteran's service enlistment examination does not 
reflect any complaints, treatment, or diagnoses relating to 
lipoma of the right shoulder.  In March 1976, the Veteran was 
found to be physically qualified for service separation, again 
with no complaints the residuals of a right shoulder lipoma.

After discharge from service, the Veteran's medical records 
indicate that he had a lipoma excised from his right shoulder in 
2001, more than 25 years after service.  The Veteran's post-
service treatment records do not contain any opinion indicating 
that the Veteran's disability are any way connected to his 
military service.
The only evidence in support of the Veteran's claim consists of 
lay statements.  The Veteran himself alleges that his right 
shoulder lipoma residuals are the result of his time in service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for residuals of 
an excised lipoma of the right shoulder.  While the Veteran has 
been diagnosed with this condition, there is no indication that 
this disability had its onset in active military service or 
within one year of active service.  

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, while the record 
clearly reflects treatment related to this condition, there is no 
medical evidence or opinion contained in the record indicating 
that such disorder had its onset in service or as a result of 
service.

Here, the Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay 
person, the Veteran is generally not capable of making medical 
conclusions.  Thus, lay statements regarding causation are 
generally not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's current condition 
is etiologically related to his military service.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of an excised lipoma of the 
right shoulder is denied.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claims of entitlement to service connection for 
enuresis and for an acquired psychiatric disorder, including 
depressive disorder, an adjustment reaction, and mixed emotional 
features, as well as for a higher initial evaluation for 
pseudofolliculitis barbae must be remanded for further action.  

With respect to the Veteran's enuresis claim, the Board notes 
that the Veteran's enlistment examination does not reflect any 
complaints, treatment, or diagnoses relating to enuresis or any 
urinary or prostate disability.  The Veteran's service treatment 
records indicate that the Veteran was seen in January 1976 for 
complaints of incontinence.  The Veteran stated that he had no 
control over urination and that he had the same problem in 6th 
grade.  An additional January 1976 treatment note diagnosed the 
Veteran with enuresis and noted that the Veteran had had this 
condition since age 11.  In March 1976, the Veteran was found to 
be physically qualified for service separation.  

After service, the Veteran's medical records indicate that the 
Veteran has been treated for urinary frequency, nocturia, and 
incontinence.  A May 2005 treatment note indicated a 4 month 
worse stress incontinence and nocturia since military service.   
The Veteran has also been noted to have a prostate condition with 
urinary obstruction.  He has been diagnosed with benign prostatic 
hypertrophy. 
The Veteran was provided a VA examination dated in June 2008 in 
connection with his claim for enuresis.  The examiner indicated 
that the Veteran's claims file had been reviewed in connection 
with the examination and report.  The examiner asked the Veteran 
about enuresis and the Veteran denied that he had this condition.  
The Veteran reported that he was not a bedwetter as a child.  
Rather, he indicated that his urinary symptoms have been nocturia 
three to four times and urinary urgency and frequency to the 
point of having urinary incontinence.  The Veteran stated that 
this did not occur frequently enough to wear pads for his 
incontinence and indicated that he was able to get up at night 
and go to the bathroom without wetting his bed.  The examiner 
noted that the Veteran had been prescribed medication for his 
condition.  The Veteran reported that he was sexually active but 
had issues with premature ejaculation.  After examination, the 
Veteran was diagnosed with benign prostatic hypertrophy with 
obstructive symptoms of nocturia, frequency, urgency, and urgency 
incontinence.  The examiner stated that the Veteran does not have 
enuresis.  When asked whether the Veteran's symptoms existed 
prior to military service, the Veteran stated that they did not.  
The examiner also indicated that the Veteran's urinary symptoms 
did not worsen in service beyond the natural progression of 
prostatic disease.  The examiner also stated that he did not see 
a correlation between the Veteran's service time and symptoms 
beyond a natural progression of prostatic disease.  

In addition, the Board notes that the Veteran has submitted 
several lay statements in connection with his claims.  A July 
2004 statement of the Veteran's mother reported that the Veteran 
had no bedwetting as a child.  A February 2004 lay statement 
noted that the Veteran had no enuresis prior to military service.  
The Veteran also submitted a statement reported that he had no 
enuresis prior to his military service.  

Here, the Board notes that a Veteran is considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111.  Thus, Veterans are presumed to have entered 
service in sound condition as to their health. This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  Webster's II New College Dictionary (1999).  

In this case, the Veteran has not been found to have a current 
diagnosis of enuresis.  He has, however, been diagnosed with 
benign prostatic hypertrophy with obstructive symptoms of 
nocturia, frequency, urgency, and urgency incontinence.  When 
asked by the June 2008 examiner whether the Veteran's symptoms 
existed prior to military service, the Veteran stated that they 
did not.  The examiner also indicated that the Veteran's urinary 
symptoms did not worsen in service beyond the natural progression 
of prostatic disease.  In addition, the examiner stated that he 
did not see a correlation between the Veteran's service time and 
symptoms beyond a natural progression of prostatic disease.  

While the June 2008 examiner found no worsening beyond the 
natural progression of prostatic disease, the Board finds that 
additional information and opinions are needed before a decision 
can be made in this case.  The examiner should be requested to 
offer specific opinions on the following questions:   (i) 
identify all urinary and prostate disorders present; (ii) as to 
each urinary and prostate disorder identified, indicate whether 
the evidence indicates that the disorder(s) preexisted the 
Veteran's military service; (iii) as to each urinary and prostate 
disorder found to have preexisted service, indicate whether the 
evidence of record demonstrates that such disorder permanently 
increased in severity during service, and if so, whether such 
worsening constituted either the natural progression of the 
disorder, or whether such worsening constituted chronic 
aggravation due to service; and (iv) as to any urinary or 
prostate disorder found not to have preexisted service, indicate 
whether it is at least as likely as not that the disorder is 
etiologically related to the Veteran's military service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  
 
Next, the Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, including depressive disorder, an 
adjustment reaction, and mixed emotional features.  Review of the 
Veteran's service medical records reveals that he was given a 
psychiatric evaluation in service and was noted to be a training 
failure.  The note indicated that the Veteran did not want to be 
in the service and that he was found to be unsuitable for 
military duty.  In a January 2004 lay statement, the Veteran 
indicated that he had received treatment for his psychiatric 
disorders since service discharge.  In an April 2005 lay 
statement, the Veteran's weife also noted that he suffered from 
mental problems for 30 years and that his mental health had not 
been the same since his service discharge.  The Board notes that 
a lay person is competent to provide testimony regarding factual 
matters of which he or she has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Additionally, lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08.  
Accordingly, the Veteran must be afforded a VA examination to 
determine the likely nature and etiology of his current 
psychiatric disorders.  See McLendon, supra.

Finally, the Veteran seeks a higher initial disability rating for 
his service-connected pseudofolliculitis barbae.  Here, the Board 
notes that the applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were amended effective in October 
2008.  These revisions, however, are applicable to applications 
for benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran 
filed his claim in January 2004.  Therefore, the post-October 
2008 version of the schedular criteria is not applicable.

The pre-October 2008 criteria under 38 C.F.R. § 4.118, Diagnostic 
Code 7813, direct that the disability be rated as disfigurement 
of the head, face, or neck under Diagnostic Code 7800; as scars, 
which in this case means under Diagnostic Code 7803 or 7804; or 
as dermatitis, under Diagnostic Code 7806.  The codes for 
disfigurement and dermatitis require medical evidence of the size 
of the area affected, either in inches or by percentage of 
exposed areas affected.  Additionally, the code for scars 
references underlying tissue damage and the overall stability of 
the affected skin.  Alternatively, the code for dermatitis 
contemplates whether systemic corticosteroids (as opposed to 
topical corticosteroids) are used.

In this case, the Board notes that the Veteran has not been 
examined for his service-connected pseudofolliculitis barbae 
since June 2004, over six years ago.  In order to adequately 
assess the current state of the Veteran's pseudofolliculitis 
barbae, the Board finds that an updated VA examination is 
required to adequately assess the current severity of his 
service-connected disability.

The Board notes that in the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
his claims of service connection, but he was not provided notice 
with respect to the criteria for a higher evaluation for his 
service-connected pseudofolliculitis barbae.  Upon remand 
therefore, the Veteran should be given proper notice with 
respect to the claim under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include evidence that informs the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if a claim is granted, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

While the further delay of this case is regrettable, due process 
considerations require additional action in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his 
representative a letter explaining the VCAA, 
to include the duty to assist and notice 
provisions contained therein with respect to 
the claim of entitlement to a higher initial 
evaluation for pseudofolliculitis barbae.  
The letter should also specifically inform 
the Veteran and his representative of which 
portion of the evidence is to be provided by 
the claimant and which part, if any, the RO 
will attempt to obtain on his behalf, and 
should include an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claims addressed in this remand, as outlined 
by the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination within the appropriate specialty 
to determine if the Veteran had a urinary or 
prostate disability that preexisted his 
military service and, if so, whether such 
condition was aggravated in service and, if 
not, whether any such disability had its 
onset in service or is otherwise 
etiologically related to the Veteran's 
military service.  The claims folder should 
be made available to the examiner for review 
before the examination.  The examiner must 
review the entire claims file to include 
available service records and note this has 
been accomplished in the examination report.  
The examiner must respond to the following:

a). Identify all urinary and prostate 
disorders present;
b.) As to each urinary and prostate 
disorder identified, indicate whether the 
evidence indicates that the disorder(s) 
preexisted the Veteran's military service;

c.) As to each urinary and prostate 
disorder found to have preexisted service, 
indicate whether the evidence of record 
demonstrates that such disorder 
permanently increased in severity during 
service, and if so, whether such worsening 
constituted either the natural progression 
of the disorder, OR whether such worsening 
constituted chronic aggravation due to 
service;

d). As to any urinary or prostate disorder 
found not to have preexisted service, 
indicate whether it is at least as likely 
as not that the disorder is etiologically 
related to the Veteran's military service.

The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

3.  The Veteran should be afforded a VA 
mental disorders examination with an 
appropriate expert to determine if the 
Veteran currently suffers from any 
psychiatric disorders and if so, whether 
such conditions are at least as likely as 
not (greater than 50 percent probability) 
the result of a disease or injury in 
service.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner must 
review the entire claims file to include 
available service records and indicate 
this has been accomplished in the 
examination report.  

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

4.  Schedule the Veteran for a VA skin and 
scars examination to determine the current 
severity of his pseudofolliculitis barbae.  
The claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  The 
examiner is asked to utilize the 
examination worksheets for both skin 
diseases and scars to adequately evaluate 
the full extent of the Veteran's service- 
connected skin disability.

5.  Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


